Citation Nr: 0513150	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 until May 1956.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for bilateral hearing loss, rated 
noncompensable (0%).   


FINDING OF FACT

The veteran has Level I hearing acuity in each ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A July 2003 letter 
(prior to the rating appealed) did not specifically cite the 
VCAA, but informed the veteran of what was needed to 
establish entitlement to service connection and of his and 
VA's responsibilities in claims development.  The September 
2003 rating decision, a January 2004 statement of the case 
(SOC), and an April 2004 supplemental SOC, notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why a 0 percent rating was assigned.  
The January 2004 SOC and the April 2004 supplemental SOC 
properly provided notice on the "downstream" issue of an 
increased rating.  See VAOPGCPREC 8-2003.  Also regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the July 
2003 letter explained what type of evidence was necessary to 
substantiate his claim, and asked him to submit any treatment 
records pertinent to his claimed condition.  This was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, records of VA medical treatment and 
records of private medical treatment identified by the 
veteran.  VA also arranged for an audiological evaluation in 
August 2003.  The veteran has not identified any additional 
evidence pertinent to his claim.  VA's assistance obligations 
are met.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.  

II.  Factual Background

The RO granted service connection for bilateral hearing loss 
rated0 percent effective May 9, 2003.  In his October 2003 
Notice of Disagreement, the veteran appealed the 0 percent 
rating, indicating that he was informed on August 2003 VA 
audiological evaluation that his hearing loss was at the 
lower level of acceptance for a hearing loss claim.  In a 
subsequent October 2003 statement, he indicated that a 10 
percent rating would satisfy his appeal.  

A July 2003 private hearing examination from the Northeast 
Texas Ear, Nose and Throat Center showed an assessment of 
symmetric severe to profound high frequency sensorineural 
progressive hearing loss.  Word discrimination scores were 88 
percent on the right and 84 percent on the left.  Puretone 
thresholds were also measured, however, the raw findings from 
the audiogram were not interpreted.    The veteran indicated 
that he had difficulty understanding people on the telephone, 
women's voices, and conversations where there was background 
noise.  

On VA audiological examination in August 2003 audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 10
25
60
70
LEFT
10
30
60
70

The average puretone thresholds were 41 decibels, right ear, 
and 43 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent bilaterally. The assessment 
was bilateral high frequency sensorineural hearing loss.  

In a statement accompanying his March 2004 Form 9, the 
veteran indicated that the private hearing examination he 
received in July 2003 showed much greater hearing loss than 
the August 2003 VA examination and that the private examiner 
had the reputation of being the best hearing specialist in 
Northeast Texas.  He argued that the hearing tests did not 
account for his problems with background noise.  He also 
indicated that his inability to arbitrate a larger number of 
cases for the NASD was likely caused by his hearing loss. 

In a May 2004 statement, the veteran indicated that he felt 
his hearing loss had caused a marked interference with his 
employment.  Since he had started working with NASD seven 
years ago, he had always had three to seven cases in the 
pipeline.  However, once he finished a small case in July, 
his work with the NASD would be coming to an end.

The August 2004 statement from the veteran's representative 
argued that the veteran should be granted a rating increase 
because his hearing loss adversely affected his quality of 
life at home, at play, and especially in employment.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the period.

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
hearing loss, the Rating Schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100,

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   
Here, mechanical application of the Rating Schedule applied 
to the August 2003 VA examination results in a noncompensable 
rating.  The average puretone threshold for the veteran's 
right ear was 41 decibels, and speech discrimination was 96 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as level I.  The left ear average 
puretone threshold was 43 decibels, with 96 percent speech 
discrimination, resulting in hearing acuity also 
characterized as Level I.  Under 38 C.F.R. § 4.85, Table VII, 
where there is Level I hearing in both ears, a 0 percent 
rating is to be assigned (under Code 6100).  The RO has 
applied the Rating Schedule accurately, and there is no 
schedular basis for a higher rating.  An unusual pattern of 
hearing as defined in 38 C.F.R. § 4.86 is not shown; hence, a 
rating based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.

The earlier July 2003 private hearing examination was 
conducted for treatment purposes.  It was not conducted under 
the controlled circumstances necessary for application of VA 
rating criteria, and puretone threshold charts were not 
converted to numerical values as is necessary for rating.  
Consequently the private audiometry is inappropriate for 
rating purposes.  The August 2003 VA audiometry was 
subsequent to the private audiometry, and was conducted in 
accordance with the standards required for VA rating 
purposes; there is nothing to suggest that the findings then 
were inaccurate.  

The veteran's October 2003 assertion that the findings on 
August 2003 VA evaluation entitled him to a lower level 
acceptance of his hearing loss claim is correct; the 
audiometry showed he had a hearing loss disability by VA 
standards, and service connection was granted based on those 
results.  However, to establish entitlement to compensation 
for the hearing loss, it must be shown that the hearing loss 
disability is of greater severity than shown thus far.  

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, the record does 
not contain objective evidence of factors necessary for 
extraschedular rating such as marked interference with 
employability or frequent hospitalizations due to hearing 
loss.  38 C.F.R.  § 3.321.  While the veteran contends that 
his hearing loss has had a significant effect on his work 
performance, he has not submitted any documentation of marked 
interference with employment.  Consequently, referral for 
extraschedular consideration is not warranted.

Application of schedular criteria results in a 0 percent 
rating and extraschedular consideration is not warranted; the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   
ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


